DETAILED ACTION
	This action is in response to the applicant’s request for continued examination filed on May 9, 2022.  Claims 1-24 are pending and addressed below. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on May 9, 2022 has been entered.

Response to Amendment
In response to the applicant’s amendments to claims 1, 12, and 19 to remove the term “directly” as related to the claimed “one or more communication lines embedded within or wrapped directly around the single solid wire” the rejections of claims 1-24 under 35 USC 112(a) have been withdrawn.

Claims 1, 12, and 19 have been amended. Claims 1-24 are pending and addressed below. 

Response to Arguments
Regarding claims 1, 12, and 19, the Applicant’s have argued that Herrera Duarte, et al, US 2014/0091943 (hereinafter Herrera Duarte) in view of Varkey, et al., US 2010/0116510 to (hereinafter Varkey) fails to discloses the limitations of claims 1, 12, and 19. In particular, claim 1 and claim 12 currently include the element of a "mono-cable comprising a single solid wire and one or more communication lines embedded within or wrapped around the single solid wire in a non-linear configuration," and independent claim 19 currently includes a "slickline including a single solid wire and one or more communication lines embedded within or wrapped around the single solid wire in a non-linear configuration”. Applicant indicates that in view of the Patent Board Decision, dated March 8, 2022 (hereinafter Board Decision) the cited references do not support the current rejection and therefore should be withdrawn. 
However, the Board Decision which indicated that the references do not support the current rejection, was based on the rejections of claims 1, 12, and 19 under 35 USC 103 as cited in the Examiner’s Answer to Appeal Brief dated July 23, 2021 which included the term “directly” in the claim limitations.  The Board Decision recites “based on the claim as presently worded, we Agree with the Appellant that the wire 24 is not directly wrapped around the optical fiber 16, and thus, Varkey does not teach a mono-cable as claimed under this alternative approach” (see Board Decision, pg 8). As the term “directly” has been removed in the currently amended claims 1, 12, and 19, the claims are no longer worded in the same manner as reviewed in the Board Decision. As such, since the communication line is no longer required to be wrapped directly around the single-solid wire and is instead merely wrapped around the single-solid wire, thereby not excluding the use of intervening elements between the single-solid wire and communication line, Herrera Duarte in view of Varkey does meet the limitations of  claims 1, 12, and 19, 
Regarding claims 2-11, 13-18, and 20-24, the arguments as presented above with respect to claims 1, 12, and 19 are equally applicable to claims 2-11, 13-18, and 20-24.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-3, 5-10, 12, and 14-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrera Duarte et al., US2014/0091943 (Herrera Duarte) in view of Varkey et al., US 2010/0116510 (hereinafter Varkey).
Claim 1: Herrera Duarte discloses a downhole tool system (system 101, abstract, Fig 1, par [0032]), comprising: 
a mono-cable (communications cable 107) to support a downhole tool string (including remote downhole tool 105, see Fig 1), the mono-cable comprising a wire (first 501 and second 502 multiple strand layers form a wire) and one or more communication lines (inner conductor 505, Fig 3, par [0042]) coupled with the wire (inner conductor 505 is located within first 501 and second 503 multiple-strand layers and isolated from the first 501 and second 503 multiple-strand layers by a suitable cover layer 507, Fig 3, par [0042]), the one or more communication lines (505) sized to communicate instructions that comprise at least one of logic or data to the downhole tool string (cable 107, including inner conductor 505, command center 103 to acquire information from the remote tool 105 and its associated sensors 145 via the cable 107 extending between the uphole 141 and downhole 143 transceivers, par [0043]-[0045]); 
a downhole tool (remote downhole tool 105) coupled to the wire (107) in the downhole tool string (remote downhole tool 105 is connected to communication cable 107, Fig 1-2); and 
a controller comprising a processor and a memory device coupled to the processor (data processing system 111, par [0034]-[0035]), the memory device (111) comprising a set of instruction that, when executed by the processor, cause the processor to perform operations comprising: 
generating a command to the downhole tool (105) (command center 103 controls the remote tool 105 and associated sensors 145 by sending appropriate operating instructions to the tool 105 via a cable 107 between the uphole 141 and downhole 143 transceivers, par [0043]); 
transmitting the command to the downhole tool (operating instructions are sent to the tool 105 via a cable 107 between the uphole 141 and downhole 143 transceivers, par [0043]); and
 receiving, on the one or more communication lines, data from the downhole tool based on execution of the command by the downhole tool (command center 103 acquires information from the remote tool 105 and associated sensors 145 via the cable 107 extending between the uphole 141 and downhole 143 transceivers, and processes the information at the computer 121, par [0043]).
Herrera Duarte does not disclose the mono-cable comprising a single solid wire and one or more communication lines embedded within or wrapped around the single solid wire in a non-linear configuration.
Varkey discloses a cable component (10c) (Fig 3A-3B, par [0031]). The cable including a single, solid wire (optical fiber 16) and one or more communication lines (wrapped wire 24, which is composed of a conductive material and serves as an electrical conductor capable of transmitting data, Fig 3A-3B, par [0032]) embedded within or wrapped around the single solid wire (16) in a non-linear configuration. (wrapped wire 24 is cabled helically around the optical fiber 16 at a helix angle, Fig 3A-3B, par [0031]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communications cable of Herrera Duarte with the cable component as disclosed by Varkey, as the need for a mono-cable would have led one skilled in the art to choose an appropriate mon-cable, such as the wireline as disclosed by Varkey. Therefore, choosing the appropriate mon-cable disclosed by  Varkey would merely be a simple substitution of one known element for another would obtain the predictable result of supporting a downhole tool string and proving communication with the downhole tool string, id. at 301,213 USPQ at 536. in re ICON Health & Fitness, Inc.. 496 F.3d 1374, 83 USPG2d 1746 (Fed. Cir. 2007). Further, the modification would have provided a cable component capable of protecting optical fibers while increasing the flexibility and fatigue life of the cable (Varkey, par [0005]-[0006]).
Claim 12: Herrera Duarte discloses a method for controlling a downhole tool, comprising: 
running a downhole tool (remote downhole tool 105, see Fig 1) coupled to a mono-cable (communications cable 107) into a wellbore (see Fig 1) (abstract, Fig 1, par [0032]); 
the mono-cable comprising a wire (first 501 and second 502 multiple strand layers form a wire) and one or more communication lines (inner conductor 505, Fig 3, par [0042]) coupled with the wire (inner conductor 505 is located within first 501 and second 503 multiple-strand layers and isolated from the first 501 and second 503 multiple-strand layers by a suitable cover layer 507, Fig 3, par [0042]), 
generating a command to the downhole tool (105) (command center 103 controls the remote tool 105 and associated sensors 145 by sending appropriate operating instructions to the tool 105 via a cable 107 between the uphole 141 and downhole 143 transceivers, par [0043]) the command comprising at least one of logic or data (cable 107, including inner conductor 505, command center 103 to acquire information from the remote tool 105 and its associated sensors 145 via the cable 107 extending between the uphole 141 and downhole 143 transceivers, par [0043]-[0045]); 
transmitting, on the one or more communication lines (107), the command to the downhole tool (operating instructions are sent to the tool 105 via a cable 107 between the uphole 141 and downhole 143 transceivers, par [0043]); and
receiving, on the one or more communication lines, data from the downhole tool based on execution of the command by the downhole tool (command center 103 acquires information from the remote tool 105 and associated sensors 145 via the cable 107 extending between the uphole 141 and downhole 143 transceivers, and processes the information at the computer 121, par [0043]).
Herrera Duarte does not disclose the mono-cable comprising a single solid wire and one or more communication lines embedded within or wrapped around the single solid wire in a non-linear configuration.
Varkey discloses a cable component (10c) (Fig 3A-3B, par [0031]). The cable including a single, solid wire (optical fiber 16) and one or more communication lines (wrapped wire 24, which is composed of a conductive material and serves as an electrical conductor capable of transmitting data, Fig 3A-3B, par [0032]) embedded within or wrapped around the single solid wire (16) in a non-linear configuration. (wrapped wire 24 is cabled helically around the optical fiber 16 at a helix angle ,Fig 3A-3B, par [0031]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communications cable of Herrera Duarte with the cable component as disclosed by Varkey, as the need for a mono-cable would have led one skilled in the art to choose an appropriate mon-cable, such as the wireline as disclosed by Varkey. Therefore, choosing the appropriate mon-cable disclosed by  Varkey would merely be a simple substitution of one known element for another would obtain the predictable result of supporting a downhole tool string and proving communication with the downhole tool string, id. at 301,213 USPQ at 536. in re ICON Health & Fitness, Inc.. 496 F.3d 1374, 83 USPG2d 1746 (Fed. Cir. 2007). Further, the modification would have provided a cable component capable of protecting optical fibers while increasing the flexibility and fatigue life of the cable (Varkey, par [0005]-[0006]).
Claim 19: Herrera Duarte discloses a method for controlling a downhole tool, comprising: 
deploying a downhole tool (remote downhole tool 105, see Fig 1) on a slickline (communications cable 107) in a wellbore (see Fig 1) (abstract, Fig 1, par [0032]);
receiving a command that comprises at least one of data or logic at the downhole tool (105) on the slickline (107) from a controller (command center 103 controls the remote tool 105 and associated sensors 145 by sending appropriate operating instructions to the tool 105 via a cable 107 between the uphole 141 and downhole 143 transceivers, par [0043]),
actuating the downhole tool (to acquire sensor data), based on the command, with an actuator communicably coupled to the controller on the communication lines (command center 103 to control the remote tool 105 and its associated sensors 145 by sending appropriate operating instructions to the tool 105 via a communications link, par [0043], [0045]); and 
transmitting feedback associated with the actuation of the downhole tool at the controller on the communication lines (command center 103 acquires information from the remote tool 105 and associated sensors 145 via the cable 107 extending between the uphole 141 and downhole 143 transceivers, and processes the information at the computer 121, par [0043]).
Herrera Duarte does not disclose the slickline comprising a single solid wire and one or more communication lines embedded within or wrapped around the single solid wire in a non-linear configuration.
Varkey discloses a cable component (10c) (Fig 3A-3B, par [0031]). The cable including a single, solid wire (optical fiber 16) and one or more communication lines (wrapped wire 24, which is composed of a conductive material and serves as an electrical conductor capable of transmitting data, Fig 3A-3B, par [0032]) embedded within or wrapped around the single solid wire (16) in a non-linear configuration. (wrapped wire 24 is cabled helically around the optical fiber 16 at a helix angle ,Fig 3A-3B, par [0031]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communications cable of Herrera Duarte with the cable component as disclosed by Varkey, as the need for a slickline would have led one skilled in the art to choose an appropriate slickline, such as the wireline as disclosed by Varkey. Therefore, choosing the appropriate slickline as disclosed by Varkey would merely be a simple substitution of one known element for another would obtain the predictable result of supporting a downhole tool string and proving communication with the downhole tool string, id. at 301,213 USPQ at 536. in re ICON Health & Fitness, Inc.. 496 F.3d 1374, 83 USPG2d 1746 (Fed. Cir. 2007). Further, the modification would have provided a cable component capable of protecting optical fibers while increasing the flexibility and fatigue life of the cable (Varkey, par [0005]-[0006]).
Claim 2: Herrera Duarte, as modified by Varkey, discloses a power source (Herrera Duarte, electronics module 135 is coupled to cable 107) electrically coupled with the downhole tool string (Herrera Duarte, power is provided through logging cable, par [0002], electronics module 135 includes power supply electronics, gamma ray module 137 includes a special high voltage power supply, par [0039]-[0040]).
Claim 3: Herrera Duarte, as modified by Varkey, discloses the power source comprises a portion of the downhole tool (Herrera Duarte, electronics module 135 includes power supply electronics, gamma ray module 137 includes a special high voltage power supply, par [0039]-[0040]).
Claim 5: Herrera Duarte, as modified by Varkey, discloses the downhole tool (Herrera Duarte, 105) comprises a sensor (Herrera Duarte, tool 105 includes multiple modules which contain sensors, see Fig 2, par [0036]-[0041]), and the data from the downhole tool is generated by the sensor (Herrera Duarte, modules generate data, Fig 2, par [0036]-[0041]).
Claim 8: Herrera Duarte, as modified by Varkey discloses the single solid wire comprises a composite or non-metallic material (Varkey, optical fiber 16, wrapped wire 24 is a conductive material or electrical conductor, par [0032]).
Claim 10: Herrera Duarte, as modified by Varkey, discloses the controller comprises a portion of the downhole tool string (Herrera Duarte, downhole transceivers 143 receive operating signals from the command center 103, par [0043], tool 105 includes FPGA 147 with hardware and firmware, par [0044]-[0045]).
Claim 14: Herrera Duarte, as modified by Varkey, discloses performing an operation with the downhole tool in the wellbore based on the command (Herrera Duarte, command center 103 controls the remote tool 105 and associated sensors 145 by sending appropriate operating instructions to the tool 105 via a communications cable 107 between the uphole 141 and downhole 143 transceivers, par [0043]).
Claim 15: Herrera Duarte, as modified by Varkey, discloses supplying power to the downhole tool, with a power source comprises a portion of the downhole tool (Herrera Duarte, electronics module 135 includes power supply electronics, par [0039], gamma ray module 137 includes high voltage power supply, par [0040]).
Claim 16: Herrera Duarte, as modified by Varkey, discloses wherein receiving, on the one or more communication lines (cable 107), data from the downhole tool (tool 105) based on execution of the command by the downhole tool comprises: 
receiving, on the one or more communication lines, data from a sensor (Herrera Duarte, remote tool 105 has associated sensors 145) that comprises a portion of the downhole tool string (Herrera Duarte, command center 103 acquires information from the remote tool 105 and associated sensors 145 via the cable 107 extending between the uphole 141 and downhole 143 transceivers, and processes the information at the computer 121, par [0043]).
Claim 6 and 17: Herrera Duarte, as modified by Varkey, discloses the one or more communication lines (Varkey, 24) comprises an optical fiber strand or a conductor (Varkey, wrapped wire 24 is a conductive material or electrical conductor, par [0032]).
Claims 9 and 18: Herrera Duarte, as modified by Varkey, discloses the mono-cable comprises a slickline (Varley, a cable component 10C, commonly referred to as a wireline or a wireline cable or slickline, par [0003]).
Claim 7: Herrera Duarte, as modified by Varkey, does not specifically disclose the one or more communication lines (Varkey wrapped wire 24) comprises a plurality of optical fiber strands (par [0003]).
Varkey does disclose the use of optical fibers to transmit date from within a wellbore to the surface of the wellbore (Varkey, par [0003]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication lines of Varkey to include optical fibers, as this modification would have increased the rate at which data could be transmitted from the wellbore to the surface of a wellbore through the communication lines (Varkey, par [0003]). 
Claim 20: Herrera Duarte, as modified by Varkey, discloses the command and feedback are received and transmitted, respectively, on the slickline (Herrera Duarte, command center 103 to control the remote tool 105 and its associated sensors 145 by sending appropriate operating instructions to the tool 105 via cable 107, par [0043], [0045], command center 103 acquires information from the remote tool 105 and associated sensors 145 via the cable 107 extending between the uphole 141 and downhole 143 transceivers, and processes the information at the computer 121, par [0043]).
Varkey does not specifically disclose the one or more communication lines comprises one or more optical fiber stands.
Varkey does disclose the use of optical fibers to transmit date from within a wellbore to the surface of the wellbore (Varkey, par [0003]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication lines of Varkey to include optical fibers, as this modification would have increased the rate at which data could be transmitted from the wellbore to the surface of a wellbore through the communication lines (Varkey, par [0003]). 
Claim 21: Herrera Duarte, as modified Varkey, discloses the slickline (Varley, 10C) further comprises a non-metallic or composite material (Varkey, insulation layer 18 composed of composed of a soft thermoplastic material, a thermoplastic elastomer, a rubber material and/or a gel, among other appropriate materials, par [0024], outer insulation layer 20 composed of a polymer, par [0026]) and the one or more optical fiber strands (wrapped wire 24) are at least partially embedded in the non-metallic or composite material (143) (Varkey, wrapped wire 24 is embedded within insulation layer 20, Fig 3A-3B, par [0031]-[0032]).
Claim 23: Herrera Duarte, as modified by Varkey, discloses further comprising generating the feedback associated with the actuation of the downhole tool (105) with one or more sensors (145) communicably coupled with the downhole tool (Herrera Duarte, command center 103 acquires information from the remote tool 105 and associated sensors 145 via the cable 107 extending between the uphole 141 and downhole 143 transceivers, and processes the information at the computer 121, par [0043]). 
Claim 24: Herrera Duarte, as modified by Varkey, discloses the controller is positioned at or near a terranean surface (Herrera Duarte, command center 103 in located uphole, see Fig 1, par [0032], [0043]).

Claims 4, 11, 13, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrera Duarte and Varkey and further in view of Zaeper et al., US 2009/0250225 (Zaeper).
Claim 4: Herrera Duarte, as modified by Varkey, is silent as to the power source comprises a battery.
Zaeper discloses a power supply for a downhole device may include a battery (par [0035]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the power supply of Herrera Duarte and Varkey to include a battery as disclosed by Zaeper, as this a battery is a known power supply (Zaeper, par [0035]).
Claims 11 and 13: Herrera Duarte, modified by Varkey, are silent as to wherein the command comprises a first command, and the operations further comprise: based on the received data from the downhole tool, generating a second command to the downhole tool, the second command different than the first command; and transmitting, on the one or more communication lines, the second command to the downhole tool.
Zaeper discloses a control system for a downhole device in a wellbore (abstract). The processing unit (8) transmits a first command (command signal 7).  The command signal (7) is a control signal for providing closed-loop control of a task (16) (Fig 2, par [0030]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the operations of Herrera Duarte modified by Varkey, to include generating a second command on the one of more communication lines to the downhole tool based on data received from the downhole tool as disclosed by Zaeper. This modification would have allowed adjustments to the downhole operations based data acquired from the downhole tool, thereby optimizing downhole operations, through closed-loop control over a downhole task (Zaeper, Fig 2, par [0030]). 
Claim 22: Herrera Duarte, as modified by Varley, is silent as to performing an operation with the downhole tool based on the received feedback.
Zaeper discloses a control system for a downhole device in a wellbore (abstract). The processing unit (8) transmits a first command (command signal 7).  The command signal (7) is a control signal for providing closed-loop control of a task (16) (Fig 2, par [0030]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the operations of Herrera Duarte, modified by Varkey, to include performing an operation with the downhole tool based on the received feedback.as disclosed by Zaeper. This modification would have allowed adjustments to the downhole operations based data acquired from the downhole tool, thereby optimizing downhole operations, through closed-loop control over a downhole task (Zaeper, Fig 2, par [0030]). 

Conclusion
Claims 1-24 are rejected. No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623.  The examiner can normally be reached on Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676